DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13th, 2022 has been entered.  By this amendment, claims 1, 6, 7, and 14 have been amended, claim 12 has been cancelled, and claim 26 has been newly added.  Accordingly, claims 1-11 and 13-26 are pending in the present application in which claims 1, 7, 14, and 20 are in independent form.
			                   Allowable Subject Matter
Claims 1-11 and 13-26 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicant’s response filed on June 13th, 2022 (see Applicant’s persuasive arguments in the remarks on page 9, line 17 to page 14, line 2), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “wherein a surface of the encapsulant is coplanar to the first surface of the ground plane and a first surface of the semiconductor die, and wherein the encapsulant completely covers the second surface of the ground plane and a second surface of the semiconductor die opposite the first surface of the semiconductor die, an insulating layer formed directly on the surface of the encapsulant, the first surface of the semiconductor die, and the first surface of the ground plane", as recited in independent claim 1, “wherein a surface of the encapsulant is coplanar to the active surface of the semiconductor die and a front surface of the conductive plane, and wherein the encapsulant completely covers the back surface of the semiconductor die and a back surface of the conductive plane opposite the front surface of the conductive plane”, as recited in independent claim 7, “wherein a surface of the encapsulant is coplanar to a surface of the semiconductor die and a surface of the flat conductive plane, a first conductive trace formed over the surface of the encapsulant, the surface of the semiconductor die, and the surface of the flat conductive plane and electrically coupling the flat conductive plane to the semiconductor die”, as recited in independent claim 14, and “a flat conductive plane disposed adjacent to the semiconductor die, wherein a surface of the flat conductive plane is coplanar with the active surface of the semiconductor die, and wherein the semiconductor die includes a first side oriented toward the flat conductive plane, and a second conductive trace extending from the semiconductor die and over the flat conductive plane without physically contacting the flat conductive plane”, as recited in independent claim 20.
Claims 2-6, 8-11, 13, 15-19, and 21-26 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892